UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7769


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO ADDERLY, a/k/a Kendrick A. McKenzie, a/k/a Son-Son,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:95-cr-00074-RLW-1)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Adderly,    Appellant Pro Se.    Stephen        Wiley Miller,
Assistant United     States Attorney, Richmond,         Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lorenzo   Adderly       appeals      the    district    court’s     order

denying   his    motion     for    reduction      of    sentence    pursuant   to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                   United States v. Adderly, No.

3:95-cr-00074-RLW-1 (E.D. Va. Nov. 23, 2010).                      We dispense with

oral   argument     because       the     facts   and    legal     contentions      are

adequately      presented    in     the    materials      before    the   court     and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2